       Case 1:17-cv-00244-LG-RPM Document 168 Filed 08/10/20 Page 1 of 5




                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            SOUTHERN DIVISION

 DEMARIO DONTEZ WALKER                                                     PLAINTIFF

 v.                                                   CAUSE NO. 1:17CV244-LG-RPM

 JAMARIO CLARK, ET AL.                                                  DEFENDANTS

      ORDER ADOPTING REPORT AND RECOMMENDATION, GRANTING
        MOTION FOR SUMMARY JUDGMENT, AND DENYING APPEAL

        BEFORE THE COURT is the [157] Report and Recommendation entered by

      Magistrate Judge Robert H. Walker on July 13, 2020, as well as Plaintiff’s [161]

Objections and [164] Supplemental Objections thereto. Judge Walker recommends

that the [139] Motion for Summary Judgment filed by Defendants Ronald King and

Pamela Robinson (“Defendants”) be granted. Also before the Court is Plaintiff’s

[162] Appeal of Orders entered by Judge Walker on July 13, 2020. Specifically,

Plaintiff appeals the Judge’s [154] Order Denying Motion to Compel and [155]

Order Denying Motion for Record Replacement, Motion for Additional Legal

Assistance, and Motion to Extend All Deadlines.


I.      Report & Recommendation

        A party that files a timely objection is entitled to a de novo determination of

those portions of the report or specified proposed findings or recommendations to

which specific objection is made. United States v. Raddatz, 447 U.S. 667, 673

(1980); 28 U.S.C. § 636(b)(1). The objections must specifically identify those

findings or recommendations to which objections are being made. The district court

need not consider frivolous, conclusive, or general objections. Battle v. U.S. Parole
      Case 1:17-cv-00244-LG-RPM Document 168 Filed 08/10/20 Page 2 of 5




Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). Moreover, where the objections are

repetitive of the arguments already made to the magistrate judge and the district

court finds no error, the court need not make new findings or reiterate the findings

of the magistrate judge. Hernandez v. Livingston, 495 F. App’x 414, 416 (5th Cir.

2012); Koetting v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993).

      The record indicates that the Court received Plaintiff’s Objections on July 23,

2020. (See Envelope, ECF No. 161-2). By operation of the “mailbox rule,” Plaintiff

filed his Objections when he deposited them in the prison mail system, which took

place on or before July 23, 2020. Dickerson v. Nash, No. 3:17CV779-DCB-LRA,

2020 WL 3840031, at *1 (S.D. Miss. July 8, 2020). Hence, Plaintiff’s Objections

were timely filed within the applicable fourteen-day period. See 28 U.S.C. §

636(b)(1). Plaintiff’s Supplemental Objections were mailed on July 27, 2020, also

within the fourteen-day period. (See Envelope, ECF No. 164-1). The Court must

therefore make a de novo determination of the issues to which Plaintiff objected.

      In his Report and Recommendation, the Magistrate Judge observed that

Plaintiff’s lawsuit was filed before he sustained the injuries allegedly caused by

Defendants. (R. & R. 3-5, ECF No. 157). Therefore, Plaintiff could not have

exhausted his administrative remedies prior to filing the Complaint, a conclusion

which is corroborated by a grievance submittal which postdates the Complaint. (Id.

at 5). Plaintiff’s Objections do not surmount these observations or provide any

evidence that he exhausted his administrative remedies with respect to these

claims. See, e.g., Gonzalez v. Seal, 702 F.3d 785, 788 (5th Cir. 2012) (“District



                                          -2-
      Case 1:17-cv-00244-LG-RPM Document 168 Filed 08/10/20 Page 3 of 5




courts have no discretion to excuse a prisoner’s failure to properly exhaust the

prison grievance process before filing their complaint. It is irrelevant whether

exhaustion is achieved during the federal proceeding. Pre-filing exhaustion is

mandatory, and the case must be dismissed if available administrative remedies

were not exhausted.”). For the reasons stated in Magistrate Judge Walker’s Report

and Recommendation, Defendants’ Motion for Summary Judgment will be granted

and Walker’s claims against them dismissed without prejudice.

II.   Appeal

      “A party aggrieved by a magistrate judge’s ruling may appeal the ruling to

the assigned district judge.” L. U. Civ. R. 72(a)(1)(A). The Local Rules provide:

      No ruling of a magistrate judge in any matter which he or she is
      empowered to hear and determine will be reversed, vacated, or
      modified on appeal unless the district judge determines that the
      magistrate judge’s findings of fact are clearly erroneous, or that the
      magistrate judge’s ruling is clearly erroneous or contrary to law.

L. U. Civ. R. 72(a)(1)(B). Similarly, 28 U.S.C. § 636(b)(1)(A) provides that “[a] judge

of the court may reconsider any pretrial matter under this subparagraph (A) where

it has been shown that the magistrate judge’s order is clearly erroneous or contrary

to law.”

      In denying Plaintiff’s Motion to Compel, the Magistrate Judge found that the

Motion was filed after the close of discovery and did not present any reason to

reopen it. (See Order Denying Mot. Compel, ECF No. 154). Plaintiff argues on

appeal that he attempted to communicate with counsel and grant Defendants

additional time to respond to discovery. “However, if the conduct of a respondent to

discovery necessitates a motion to compel, the requester of the discovery must
                                          -3-
     Case 1:17-cv-00244-LG-RPM Document 168 Filed 08/10/20 Page 4 of 5




protect himself by timely proceeding with the motion to compel. If he fails to do so,

he acts at his own peril.” Wells v. Sears Roebuck & Co., No. 3:01CV35-BN, 203

F.R.D. 240, 241 (S.D. Miss. Oct. 26, 2001). Plaintiff’s courtesies to opposing counsel

cannot excuse his untimely Motion to Compel.

      In the other Order, the Magistrate found that Plaintiff had not presented any

compelling need for additional legal assistance and copies of certain legal

documents, nor to extend all deadlines beyond those contained in the scheduling

order. (See Order Denying Mots. 1-2, ECF No. 155). Plaintiff argues on appeal that

he needs these documents and extensions to respond to Defendants’ Motion for

Summary Judgment. However, this Motion has already been briefed, complete with

an opposition by Plaintiff (Pl.’s Resp. Def.’s Mot. Summ. J., ECF No. 146), which

was followed by a brief in support of Plaintiff’s Objections to the Magistrate’s Report

and Recommendation. (Obj. R. & R., ECF No. 161). Plaintiff has not offered any

other compelling reason for the Court to grant the relief he seeks.

      IT IS ORDERED AND ADJUDGED that the [157] Report and

Recommendation is ADOPTED as the opinion of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that the [139] Motion for

Summary Judgment filed by Defendants Pamela Robinson and Ronald King is

GRANTED. Plaintiff’s claims against Defendants are DISMISSED WITHOUT

PREJUDICE for failure to exhaust administrative remedies.

      IT IS ORDERED AND ADJUDGED that Plaintiff’s [162] Appeal of the

Magistrate Judge’s Rulings is DENIED.



                                          -4-
Case 1:17-cv-00244-LG-RPM Document 168 Filed 08/10/20 Page 5 of 5




SO ORDERED AND ADJUDGED this the 10th day of August, 2020.

                                     s/   Louis Guirola, Jr.
                                     LOUIS GUIROLA, JR.
                                     UNITED STATES DISTRICT JUDGE




                               -5-
